Citation Nr: 1505424	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-29 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a left foot disability, secondary to a service-connected disability.

2.  Entitlement to service connection for a left foot disability, secondary to a service-connected disability.

3.  Entitlement to service connection for a right hip disability, secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1962 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2010 and August 2010 on behalf of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The issue of entitlement to service connection for a left foot disability, secondary to a service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed November 2008 rating decision, service connection was denied for a left foot disability.

2.  Evidence added to the record since the November 2008 rating decision raises a reasonable possibility of substantiating the service connection claim.

3.  The evidence as to whether the Veteran's right hip disability developed as a result of his service-connected right knee disability is in equipoise.


CONCLUSIONS OF LAW

1.  New and material evidence was received, and the claim for entitlement to service connection for a left foot disability, secondary to a service-connected disability, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The Veteran's right hip disability was incurred or aggravated as a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's application to reopen his previously denied claim for service connection for left foot disability, this application is being granted, as is discussed in detail below.   Any error related to the VCAA with regard to the application to reopen is moot. See 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 , (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  There is similarly no prejudice with respect to the claim for service connection for right hip disability, which is being granted.

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A November 2008 rating decision denied service connection for a left foot disability including as being secondary to a service-connected disability.  Reference was made to a negative medical nexus opinion.  The Veteran did not appeal this rating decision, nor did he submit any new and material evidence within a year of the November 2008 rating decision.  See 38 C.F.R. § 3.156(b).  The November 2008 RO decision is the last final denial of this claim.
  
The evidence added to the record since November 2008 includes VA treatment and examination reports and the Veteran's statements and testimony in support of the claim.  The Veteran asserts that his left foot disorder is related to his service-connected right knee disability.  An April 2010 VA treatment report from W.S.O., M.D., identified as an orthopedic surgeon, may be construed as supportive of the Veteran's claim.  

The Board finds that the evidence received as to the service connection claim is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.  The evidence includes a VA treatment report not previously of record that may reasonably result in substantiation of the claim.  Therefore, the claim as to this matter must be reopened.

Service Connection Claim

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  VA will not concede, however, that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Lay evidence presented by a veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

The pertinent evidence of record show that the Veteran sustained a right knee injury during active service and underwent a right medial meniscectomy in May 1966.  Private treatment records show a total right knee replacement was performed in 2002.  Service connection was established for right knee replacement with a history of right knee meniscectomy in a December 2007 rating decision.

In private medical opinions dated in August 2009 and April 2010 report W.S.O., M.D., his treating orthopedist, found that the Veteran's right hip disability was associated with his degenerative arthritis of the right knee.  He explained that the right knee arthritis had progressively worsened over time to the point that it had a debilitating affect over his entire right lower extremity, to include his right hip.  

VA examination in March 2010 found there was no conclusive evidence that the Veteran's right knee disability caused or was related to his right hip problem.  The examiner noted, in essence, that the Veteran's history of gait abnormalities was inconsistent.  It was also noted that an imaging study indicated there may be some crystal deposition, but no additional comments as to this study were provided.  Additional VA treatment records include diagnoses of degenerative joint disease to the right hip.  

Based upon the available record, the Board finds that the evidence as to whether the Veteran's right hip disability developed as a result of his service-connected right knee disability is in equipoise.  Competent medical evidence was received both in favor of and against the Veteran's claim, and both the private and VA examiners are shown to have based their opinions on substantially accurate representation of the facts.  Therefore, entitlement to service connection for a right hip disability must be granted, to the extent it is secondary to the Veteran's service-connected right knee disability.


ORDER

The application to reopen a claim for entitlement to service connection for a left foot disability, secondary to a service-connected disability, is granted.

Entitlement to service connection for a right hip disability, secondary to a service-connected disability, is granted.


REMAND

Additional development is required of the issue remaining on appeal.  The available record includes conflicting medical opinions as to whether the Veteran's left foot disability either developed or was aggravated by his service-connected right total knee replacement and history of right knee meniscectomy.  VA treatment records include a July 2008 opinion that found it was not likely deformity and pain in the right knee led to the Veteran's deformity in the left foot.  An April 2010 treatment report from Dr. W.S.O., however, may be construed as supportive of the Veteran's claim that his left foot disability was related to his right knee disability.  The Board finds clarification is required for an adequate determination.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds the Veteran should be afforded a VA examination.  Prior to the examination, up-to-date VA treatment records should be obtained.



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any relevant unobtained treatment records with the claims file.  All records obtained should be associated with the claims file.

2.  Schedule the Veteran for a VA orthopedic examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) that he has a present left foot disability as a result of a service-connected disability.  The examiner should address the relevant evidence of record.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issue remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


